

114 HR 6324 IH: No Lobbyists on Presidential Transition Teams Act
U.S. House of Representatives
2016-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6324IN THE HOUSE OF REPRESENTATIVESNovember 16, 2016Mr. Sarbanes introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend the Presidential Transition Act of 1963 to prohibit the use of funds provided to the
			 President-elect and the Vice President-elect under such Act for any
			 services or facilities provided by registered lobbyists.
	
		1.Short title
 This Act may be cited as the No Lobbyists on Presidential Transition Teams Act. 2.Prohibiting use of Presidential transition funds for services or facilities provided by lobbyistsSection 3 of the Presidential Transition Act of 1963 (3 U.S.C. 102 note) is amended by adding at the end the following new subsection:
			
 (i)No payment may be made under the authority of this section for services or facilities provided by any person who is a registered lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.)..
		